U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 39055
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                          Jeremiah L. KING
             Airman First Class (E-3), U.S. Air Force, Appellant
                          ________________________

           Appeal from the United States Air Force Trial Judiciary
                            Decided 26 July 2017
                          ________________________

Military Judge: L. Martin Powell.
Approved sentence: Dishonorable discharge, confinement for 9 months, and re-
duction to E-1. Sentence adjudged 2 March 2016 by GCM convened at Eielson
Air Force Base, Alaska.
For Appellant: Major Lauren A. Shure, USAF; Captain Patricia Encarnación
Miranda, USAF.
For Appellee: Major Mary Ellen Payne, USAF; Gerald R. Bruce, Esquire.
Before MAYBERRY, HARDING, and BROWN, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________


PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
                     United States v. King, No. ACM 39055


59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the approved
findings and sentence are AFFIRMED. ∗


                  FOR THE COURT



                  KURT J. BRUBAKER
                  Clerk of the Court




∗
  We note the Court-Martial Order (CMO) misstates the result of trial in two respects.
First, the CMO incorrectly reflects Specifications 2 and 4 of Charge III as “withdrawn
and dismissed.” Those specifications were not withdrawn. Instead the military judge
dismissed them pursuant to a Defense motion. Second, the CMO provides that Appel-
lant was found guilty of Specification 3 of Charge III “except the words 01889855.jpg
and 01218614.jpg” when in fact the finding was “except the figures 01889855.jpg and
01218614.jpg; of the excepted figures, not guilty.” (Emphasis added). We find no prej-
udice, but to ensure the accuracy of court-martial records, we order promulgation of a
corrected CMO.


                                          2